351 F.2d 309
Kenneth A. RUBY and Lawrence Cowan, Appellants,v.LUMBERMENS MUTUAL CASUALTY COMPANY.
No. 15236.
United States Court of Appeals Third Circuit.
Argued September 24, 1965.
Decided October 18, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Alfred L. Luongo, Judge.
Bert E. Zibelman, Freedman, Borowsky & Lorry, Philadelphia, Pa. (Abraham E. Freedman, Philadelphia, Pa.; Freedman, Borowsky & Lorry, Philadelphia, Pa., on the brief), for appellants.
Lynn L. Detweiler, Swartz, Campbell, & Detweiler, Philadelphia, Pa., for appellee.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
The present plaintiffs had recovered default judgments against one Joseph Wolfe in an automobile collision negligence suit. Wolfe had been insured for liability but his insurance company, the defendant-appellee in this action, withdrew coverage because of Wolfe's prejudicial lack of cooperation in the tort action. Those claims against Wolfe's insurance company completely depended upon the validity of Wolfe's coverage. The questions involved were properly submitted to the jury. We find no prejudicial trial error.


2
The judgment of the district court will be affirmed.